Holmes, J.
Appellant asserts as his first proposition of law that the trial court failed to suppress the con*258fession given by appellant to Cincinnati homicide detective William Davis. The confession was made while appellant was in the custody of the Broward County Sheriff’s office in Ft. Lauder-dale, Florida, awaiting extradition to Cincinnati. Actually, the Ft. Lauder-dale police had sought appellant for some time in their area. This was upon the recommendation of Detective Davis, who had received information through telephone calls from appellant’s family.
On the morning of April 1, 1985, appellant was arrested by the combined forces of the Ft. Lauderdale and the Oakland Park Police Departments. While at the Oakland Park police headquarters, he was advised of his Miranda rights. At that time, he acknowledged that he wished to make a statement without an attorney present, but then added: “Maybe I should have an attorney.” Interpreting this statement as an invocation of the right to counsel, police ceased all interrogation and informed the Cincinnati homicide department of the arrest. Appellant was then transferred to the Broward County Sheriff’s Department. No attorney was provided to appellant between the time when police ended their interrogation and the time, some hours later, when appellant confessed to the Cincinnati homicide detectives.
At 9:20 p.m., the detectives arrived at the Broward County Sheriff’s office, where they met with appellant. Initially, they discussed the extradition of appellant to Cincinnati. Apparently appellant had, subsequent to his post-arrest interrogation, voluntarily communicated to the Ft. Lauderdale police that he desired to waive the extradition process so as to expedite his return to Cincinnati. This had been communicated to the homicide detectives prior to their departure from Cincinnati. They sought to confirm these facts and also to inform appellant of their intention to leave for Cincinnati on the following day.
During the conversation, Detective Davis told appellant that he, Davis, had been in contact with appellant’s mother and that “we had a lot to talk to him about.” The detective informed him that the detectives could not talk to him unless appellant wanted to talk to them and make a statement. Appellant replied that he also had spoken with his mother, that she had advised him to “just tell the truth,” and that he wanted to make a statement. Thereafter, police explained the Miranda rights to him, specifically asking if he now desired án attorney, to which he replied that he did not. Appellant then signed a Notification of Rights/Waiver of Rights form. Afterwards, a recording device was turned on and the police again explained to appellant all of his Miranda rights, pausing after each right to inquire whether appellant understood. They informed him that he could end the session at any time, after which they also inquired as follows:
“Q. Okay. And uh you do wanna make uh statement. Is that correct?
“A. Yes
“Q. An’ I understand that you were arrested today at approximately what time?
“A. 10:50 this morning.
“Q. Okay, an’ as you were being booked, you were given your rights by Sgt., I believe, Perry.
“A. Yes.
“Q. Okay, an’ I also understand at that time you indicated to him that you wanted to make uh statement but that you wanted to confer with a lawyer first.
“A. Right.
“Q. Okay. But you have since changed your mind. Is that correct?
“A. Yes
*259“Q. Okay, an’ this is being done of your own free will, correct?
“A. Yes sir.
“Q. Okay. Nobody’s used any force, no coercion of any kind against you to make a statement?
“A. No
“Q. Can you explain why you changed your mind?
“A. Uh, I talked to my Mom today an’ she jus’ told me, you know, be cooperative an’ jus’ tell the truth.
“Q. An’ that’s when you, you, did you say you’re waivin’ your rights to an attorney at this time, after talkin’ to your Mom[?]
“A. Right.”
Appellant then made a full and graphic confession, which is attached hereinafter as the Appendix. The confession included an admission to the killing of David Self as well as to the robbery.
Appellant now asserts that the confession should have been suppressed in its entirety because it was the product of an interrogation which occurred after appellant requested to speak with an attorney and which thus violated the mandate set forth in Edwards v. Arizona (1981), 451 U.S. 477.
In Edwards, it was held that a suspect who has “expressed his desire to deal with the police only through counsel, is not subject to further interrogation by the authorities until counsel has been made available to him, unless the accused himself initiates further communication, exchanges, or conversations with the police.” Id. at 484-485. In subsequent cases, it has been determined that police may not reinitiate an interrogation under the guise of a “generalized discussion * * * [about] the investigation.” Oregon v. Bradshaw (1983), 462 U.S. 1039, 1045. Also, in Wyrick v. Fields (1982), 459 U.S. 42, 46, it was held that interrogation may not resume “unless the suspect himself initiates dialogue with the authorities.” Most recently, these views were reaffirmed in Arizona v. Roberson (1988), 486 U.S ---, 100 L. Ed. 2d 704, 108 S. Ct. 2093.
Having reviewed the record as well as the applicable case law, we conclude that the trial court did not err when it refused to suppress the confession at issue because the record demonstrates that appellant himself reinitiated his own interrogation through a third party. At the hearing on appellant’s motion to suppress, Detective Davis was questioned about how he came to believe that appellant had changed his mind and now wished to make a statement without the benefit of counsel:
“Q. And immediately after Mr. VanHook indicated that to you did you provide him with the Miranda warning
“A. Yes, sir.
‘ ‘Q. — and the reason —. Had you had communications with Mr. Van-Hook’s mother before going to Florida?
“A. Yes, sir.
“Q. And, had she indicated to you that she had talked to Mr. VanHook?
“A. She had.
“Q. And did she indicate to you anything that Mr. VanHook had told her?
“Mr. Mathews: To which I object.
“The Court: Objection will be sustained.
“Q. After speaking with Mrs. VanHook, did you think that Robert VanHook might want to talk to you?
“Mr. Mathews: To which I object.
“The Court: Overruled. You may answer that.
“A. Yes, I did.
“Q. And why was that?
‘ ‘Mr. Mathews: To which I object.
“The Court: Just a moment. Objection overruled.
*260“A. She had told me —
“The Court: [Objection sustained.].”
Throughout the hearing, it was made clear that appellant had called his mother while he was in the custody of the Florida police. Detective Davis testified that thereafter he had been in communication with appellant’s mother, and that this was prior to his flight to Ft. Lauderdale. It was Detective Davis’s specific testimony that he conceived a belief that appellant would want to talk to him because of what “[s]he [appellant’s mother] had told me —
Although it is abundantly clear that the trial court erroneously excluded the content of appellant’s statements to his mother, see Evid. R. 101(C)(3) and 104(A), we observe that such content is inferable from the record, specifically, that appellant had told his mother that he wanted to talk to Detective Davis. Concerning the initial part of Detective Davis’s meeting with appellant, at which point no interrogation had occurred, but during which appellant stated that he would waive extradition, the detective testified as follows:
“We advised him that we had a lot to talk to him about. I advised him that I had been in contact with his mother, [and] * * * that we could not talk to him unless he wanted to talk to us and make a statement. He at that time replied that he had talked to his mother, and she had advised him to just tell the truth, and that he had, that he did want to make a statement.” (Emphasis added.)
This was reaffirmed in the taped conversation wherein appellant repudiated his earlier request for an attorney and stated that he had changed his mind earlier that day during a conversation with his mother.
As previously indicated, Detective Davis’s belief that appellant would want to talk to him occurred after and because of what appellant’s mother had said'to him. In the context of this conversation, both appellant and Detective Davis predicated their conversation upon what had been spoken with appellant’s mother. It is most clear that appellant had agreed to act upon his mother’s advice “to tell the truth” and thus to “make a statement.” Obviously, this was the subject of appellant’s conversation with his mother, and he communicated his agreement to do so to her. That this had been communicated to Detective Davis is quite apparent from the context in which the detective utilized the fact of his conversation with appellant’s mother, i.e., as a basis for inquiring whether appellant indeed wished to make a statement. It would have had little meaning, particularly in light of appellant’s response, unless both men understood that appellant’s desire to make a voluntary statement had been communicated to Detective Davis through appellant’s mother. Such communication constituted a reinstitution of conversation with police. A suspect who has ended interrogation by requesting the assistance of counsel may himself reinitiate the interrogation before counsel has been provided. Edwards v. Arizona (1981), 451 U.S. 477, and Arizona v. Roberson (1988), 486 U.S. _, 100 L. Ed. 2d 704, 108 S. Ct. 2093. He may also reinitiate such interrogation through the agency of a non-attorney third party.
Our conclusion is further strengthened by the clarity with which appellant expressed his resolve to speak with police and his explanation that it was based upon discussions which he initiated with his mother. Furthermore, the decision to speak apparently had been reached earlier in the day, and thus well before he met with *261Detective Davis. As such, the decision was made independently of anything police had said or done, and only after the most excruciating care had been taken to assure the voluntariness of appellant’s statement. Moreover, the record reveals that appellant is both articulate and intelligent. See, e.g., his unsworn statement made during the sentencing phase. Once an accused “knowingly and intelligently” elects to proceed without counsel, the uncounseled statements he then makes need not be excluded at trial. Patterson v. Illinois (1988), 487 U.S __, __, 101 L. Ed. 2d 261, 271-272, 108 S. Ct. 2389, 2393-2394. Accordingly, we affirm the introduction of appellant’s confession into evidence.
Appellant’s second proposition of law challenges the admissibility of this confession on the ground that the corpus delicti of the aggravated murder was not established. Appellant argues that, where a defendant is charged with aggravated murder while committing, attempting to commit, or fleeing the commission or attempted commission of aggravated robbery, R.C. 2903.01(B), the state must separately prove the corpus delicti of the aggravated robbery as well as that of the homicide before a confession to both is admissible in its entirety. According to appellant, the court should have redacted the confession, leaving out those matters which were pertinent to the theft of the gold chains and a leather jacket.
The corpus delicti of a crime consists of two elements: the act and the criminal agency of the act. State v. Maranda (1916), 94 Ohio St. 364, 114 N.E. 1038. Before an out-of-court confession will be admitted, the corpus delicti must be established by evidence outside the confession. However, “[i]t is sufficient if there is some evidence outside of the confession that tends to prove some material element of the crime charged.” (Emphasis sic.) Maranda, supra, at paragraph two of the syllabus. For example, when the offense is homicide, the corpus delicti “involves two elements, i.e., (1) the fact of death and (2) the existence of the criminal agency of another as the cause of death.” State v. Manago (1974), 38 Ohio St. 2d 223, 226-227, 67 O.O. 2d 291, 293, 313 N.E. 2d 10, 13.
The purpose of requiring the evidence of the corpus delicti as a founda: tion for admitting a confession was explained by the Maranda court: “The doctrine * * * was born out of great caution by the courts, in consideration of certain cases of homicide wherein it had turned out that by reason of the failure of the government to prove the death of the person charged as having been murdered it so happened that such person sometimes survived the person accused as his murderer.” Maranda, supra, at 370, 114 N.E. at 1040. In light of the myriad procedural protections granted defendants in modern criminal practice, however, “the corpus delicti rule is supported by few practical or social policy considerations.” This court has refused to apply it “with a dogmatic vengeance.” State v. Edwards (1976), 49 Ohio St. 2d 31, 35-36, 30 O.O. 3d 18, 21, 358 N.E. 2d 1051, 1056.
With this view before us, we point out that we have ordinarily required separate proof of the corpus delicti of both the homicide and the robbery. E.g., Edwards, supra, at 35, 3 O.O. 3d at 20, 358 N.E. 2d at 1056; State v. Black (1978), 54 Ohio St. 2d 304, 308, 8 O.O. 3d 296, 297, 376 N.E. 2d 948, 951. We hasten to point out, however, that the standard of proof is not a demanding one. The prosecution need only adduce “some proof * * * tending to prove [the act and its agency],” but not necessarily such evidence as would rise *262to the level of a prima facie case. (Emphasis added in part.) Ma/randa, supra, at 370-371, 114 N.E. at 1040. Also, as previously mentioned, Ohio does not require evidence upon all elements of the crime but only “some material element.” Maranda, supra, at paragraph two of the syllabus.
Turning to the case before us, evidence that the victim was murdered is evidence that deadly force and a deadly weapon were utilized. Also, at trial, Stephen Wood testified that at about 9:00 a.m. on February 19, he noticed that the door to David Selfs apartment was open. Wood went inside and found the victim’s body. He testified that the victim’s apartment was “neat most of the time,” but that “things were * * * tossed around” the apartment. In support of this, the state adduced photographs taken of the apartment as it was discovered on the morning after the murder. State’s exhibit 32 shows the desk in the victim’s bedroom with its drawer missing. State’s exhibit 33 shows the missing drawer lying face up on top of the air conditioner, and near the bed. State’s exhibit 31 shows a dresser in the victim’s bedroom. One drawer is open, as is the jewelry box on top of the dresser. State’s exhibit 36 shows a small piece of jewelry located on the floor near the dresser. This evidence of the general disarrayed condition of the apartment, together with the specific fact that normally closed containers in which valuables were customarily kept were found open with the contents upon the floor, would indicate that a search was made of the premises, and that by the killer.
Finally, and of even greater significance, the bartender at the Subway Bar testified that the victim wore a gold chain around his neck when he left the bar with appellant on the night of his murder. The state conclusively demonstrated that the body as found did not have the chain upon it. This chain was never recovered. Its unexplained absence coupled with the circumstances of the murder strongly indicates that the gold chain was stolen.
Appellant asserts that someone other than appellant might have been responsible for the apartment’s condition, since the door had been left open and at least one other person entered before police arrived. However, the identity of the criminal agent is not part of the corpus delicti, since the purpose is simply to establish that the crime occurred. See, e.g., Groves v. State (Ind. App. 1985), 479 N.E. 2d 626. Nor is it necessary to establish that the evidence exclude all other reasonable theories. Black, supra.
In conclusion on this point, there was considerable evidence that the victim had been robbed as well as murdered. Accordingly, there was sufficient evidence dehors the confession to firmly establish the corpus delicti predicate for its admission.
By his third proposition of law, appellant asserts that the trial court erroneously determined that the mitigating factor found in R.C. 2929.04(B)(3) did not exist. This statute states:
“Whether, at the time of committing the offense, the offender, because of a mental disease or defect, lacked substantial capacity to appreciate the criminality of his conduct or to conform his conduct to the requirements of the law[.]” (Emphasis added.)
The trial court’s conclusion, set forth in its sentencing opinion and relied upon by appellant, asserted the following:
“* * * [T]he defendant has never suffered from a mental disease or defect which would have prevented the defendant from distinguishing right from wrong or would have prevented him from conforming his conduct to *263the requirements of the law. In other words the defendant has never suffered from any psychosis. Instead, he has been diagnosed over many years as having a borderline personality disorder which manifests itself in all types of antisocial behavior. This disorder is not a product of a mental illness or disease, so says the overwhelming weight of the professional testimony.” (Emphasis added.)
Appellant’s argument is premised upon the testimony of his psychiatrist, Dr. Emmett Cooper, who provided expert testimony during the sentencing phase. During the guilt phase, he asserted that appellant suffered from “a borderline personality disorder” characterized by impulsive behavior, self-damaging acts, substance abuse, unpredictable behavior, lack of control of anger, problems with self-control and gender identity, and mood swings. He stated further that the appellant had chronic feelings of impotence, loneliness, boredom, depression and irritability. It was the expert’s conclusion that appellant experienced “an acute break with reality and acute psychosis” which interfered with his ability to perceive right from wrong.
Even a cursory glance at these alleged indications of “borderline personality disorder” demonstrates the reasonableness of the trial court’s conclusions. Although the prosecution presented no evidence to rebut the expert’s contentions, the psychiatric opinions offered during the guilt phase, which were fully available for consideration during the sentencing phase, overwhelmingly agreed that appellant was not suffering from any mental disease or defect. Further, the court concluded that appellant’s claim of voluntary intoxication, and that it caused him to lose “touch with reality for some unspecified period of time while he mutilated the body of the victim,” was nothing more than an attempt by appellant “to weave a story which might cause the three-judge panel to conclude that he was not in control of his faculties at the time he committed this heinous act.” Dr. Cooper’s testimony was based upon his assumption that appellant had indeed ingested alcohol and drugs just prior to the offense. In commenting specifically upon this testimony, the court refused to accept Dr. Cooper’s theory of “the defendant’s bizarre conduct.” Having concluded that there was ho “mental disease or defect” because of which appellant lacked the “substantial capacity to appreciate the criminality of his conduct or to conform his conduct to the requirements of the law,” the court was fully justified in refusing to find the existencé of a mitigating factor under R.C. 2929.04(B)(3).
Appellant also asserts under this same proposition of law that the standard to establish the above mitigating factor is identical to that required to find one not guilty by reason of insanity. Thus, once an insanity defense is disproved by the state in the guilt phase, a mitigating factor under R.C. 2929.04(B)(3) would be automatically precluded. We note that the mitigating factor as set forth above utilizes the term “substantial capacity” which is a term allowing a broader range of conditions than the term “capacity” standing alone. Of course, under either standard, it must be demonstrated that such lack of capacity resulted from a mental disease or defect. This appellant has failed to do.
Further, appellant argues that even if his mental state could not be characterized as a mental disease or defect, his condition should have been considered under R.C. 2929.04(B)(7)’s catchall provision for: “Any other factors that are relevant to the issue of whether the offender should be sen*264tenced to death.” However, the trial court found as follows:
“It is true, that the defendant was afflicted with deficiencies of personality which suggested that he was destined to get into trouble. However, those same personality characteristics which allowed him to live and work within a community and society in a peaceful fashion when he chose to, compels [sic] this Court to a conclusion that the defendant functioned as a rational human being during the period of time surrounding the criminal activity of which he has been convicted.” (Emphasis added.)
Accordingly, the trial court found, as we also do, that appellant’s ability to distinguish right from wrong and/or to conform his conduct so as to abstain from the wrong was not impaired at all. There is therefore no need to consider the issue of such impairment under the catchall phrasing of R.C. 2929.04(B)(7).
Appellant, by his fourth proposition of law, asserts several arguments against the constitutionality of capital punishment and the Ohio statutes pertinent thereto. It is initially asserted that the multiple use of aggravated robbery to provide both the aggravating factor for aggravated murder and the specification rendering the offender eligible for the death penalty fails to constitutionally narrow the class of murderers to those deserving of the death penalty. Additionally, the same reasoning is applied to the use of the aggravated robbery charge during the sentencing phase of the trial. We have previously considered and rejected these arguments in State v. Poindexter (1988), 36 Ohio St. 3d 1, 3-4, 520 N.E. 2d 568, 571; State v. Greer (1988), 39 Ohio St. 3d 236, 530 N.E. 2d 382; State v. Jenkins (1984), 15 Ohio St. 3d 164, 177-178, 15 OBR 311, 322-323, 473 N.E. 2d 264, 279-280; State v. Williams (1986), 23 Ohio St. 3d 16, 23, 23 OBR 13, 20, 490 N.E. 2d 906, 914. Furthermore, the standards of appellate review set forth in the statute are fully sufficient to constitutionally guide appellate analyses in capital cases. Proffitt v. Florida (1976), 428 U.S. 242; Jurek v. Texas (1976), 428 U.S. 262.
Also, appellant challenges the provisions of Grim. R. 11(C)(3) which allow the trial court to dismiss the . death penalty specification if the one so indicted pleads guilty and the “interests of justice” so require. It is asserted that the “interests of justice” standard is so vague as to be unconstitutional and also that it unfairly encourages pleas of guilty. We have already determined that the rule’s standard provides sufficient guidance to the trial court’s discretion. See, e.g., State v. Nabozny (1978), 54 Ohio St. 2d 195, 200, 8 O.O. 3d 181, 183-184, 375 N.E. 2d 784, 789. Nor does Crim. R. 11(C)(3) improperly encourage guilty pleas. State v. Steffen (1987), 31 Ohio St. 3d 111, 125-126, 31 OBR 273, 286, 509 N.E. 2d 383, 396; State v. Buell (1986), 22 Ohio St. 3d 124, 138, 22 OBR 203, 215, 489 N.E. 2d 795, 808.
Appellant further argues under this proposition of law that the Ohio death penalty statute is unconstitutional for the following reasons: it does not allow the jury to grant mercy; it requires the jury to recommend death if aggravating circumstances even slightly outweigh the mitigating factors; it is not the least restrictive means of achieving permissible state interests; and the statute does not require the jury to explain its recommendation in writing, does not require the trial and appellate courts to apply the reasonable doubt standard to their independent review, and does not give guidelines for the proportionality review. These arguments have all been *265previously considered and rejected by this court. Steffen, supra, at 125, 31 OBR at 285-286, 509 N.E. 2d at 396; Jenkins, supra, at 167-168 and 176-177, 15 OBR at 314 and 321-322, 473 N.E. 2d at 272 and 278-279; State v. Zuern (1987), 32 Ohio St. 3d 56, at 63-64, 512 N.E. 2d 585, at 592-593.
Appellant finally argues that the death penalty is disproportionately severe in this case because the county prosecutor has declined to seek it in other cases involving aggravated murder in the commission of aggravated robbery. “This issue was not raised at trial and [appellant’s] allegations are therefore not supported by the record.” State v. Byrd, (1987), 32 Ohio St. 3d 79, 86, 512 N.E. 2d 611, 619. They are deemed waived. State v. Greer, supra. Moreover, we have upheld such exercise of prosecutorial discretion in prior cases. See Greer, supra, at 247, 530 N.E. 2d at 382.
We now independently evaluate whether the aggravating circumstances which characterized appellant’s conviction outweighed that evidence set forth as mitigation during the sentencing phase. A review of the record discloses that none of the mitigating factors set forth in R.C. 2929.04(B)(1) through (6) is applicable. Appellant presented notable evidence to the effect that his mental condition was either diseased or defective and/or that the events resulted from ingestion of drugs and alcohol. In light of the record, we find such theories not to be credible. Although we are persuaded that appellant experienced considerable difficulty due to an emotionally unstable home life while growing up, many persons encounter such difficulties without turning to violent criminal conduct. Moreover, the evidence of the aggravating circumstances associated with this savage murder and robbery clearly overwhelms the scant evidence offered in mitigation.
We now consider whether the sentence imposed upon appellant in this case is disproportionate or excessive in comparison with the penalty imposed in cases with similar facts. This court has approved the death penalty in prior cases of aggravated murder involving an aggravated robbery. See, e.g., State v. Post (1987), 32 Ohio St. 3d 380, 395, 513 N.E. 2d 754, 768, and cases set forth in fn. 10; see, also, Greer, supra. We now conclude that the sentence of death is neither excessive nor disproportionate, but, in light of the facts of the case before us, is appropriate.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher and Douglas, JJ., concur.
Wright and H. Brown, JJ., dissent.